IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


U.S. BANK, NA AS TRUSTEE ON                  : No. 71 MM 2018
BEHALF OF HOME IMPROVEMENT AND               :
HOME EQUITY LOAN TRUST 1997-E BY             :
GREEN TREE SERVICING, LLC,                   :
                                             :
                    Respondents              :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JERRY W. AXE AND LINDA S. AXE,               :
                                             :
                    Petitioners              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, Petitioner’s Motion for Emergency Stay of

Writ of Possession is DENIED.